Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 01/06/2021, have been fully considered and are persuasive.  The rejections of Claims 1-14 and 16-21 have been withdrawn. 

Applicant argues Claims 1, 9, and 17 are not taught or described by the combination of Kokal, Ubaldi, and Yoon. In particular, Applicant cites that Ubaldi does not teach or describe obtaining latency time corresponding to responses to test packets that were sent with different lengths. (Applicant’s remarks, page 13) Additionally, Applicant argues that Ubaldi does not teach or describe the subsequent available bandwidth correspondingly based on the obtained latency and the different lengths of the test packets. (Applicant’s remarks, page 14) Finally, Applicant argues that neither Kokal nor Yoon cures the deficiencies of Ubaldi. 
Examiner agrees with Applicant’s arguments. 
While Ubaldi discusses “recorded characteristics,” such recorded characteristics would be present prior to the sending the test packets, and so would not be the recited latency times that correspond specifically to the sent test packets of the claims. Furthermore, the concept of these test packets having different lengths is not taught or alluded to in Ubaldi with respect to test packets. Given that the underlying obtained latency time and the different lengths of test packets are not covered in Ubaldi, Ubaldi does not disclose any available bandwidth that would correspondingly based upon them. Furthermore, Applicant is correct in that neither Kokal nor Yoon cures the deficiencies of Ubaldi. 



Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted previously, Applicant’s argument that Kokal in view of Ubaldi and Koon do not teach or describe all the limitations of Claims 1, 9, and 17 has been found to be persuasive and so allowable. The remaining claims are likewise viewed as allowable by virtue of depending upon allowable claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLEG SURVILLO/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        



/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442